Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147406 & (12)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147406
                                                                    COA: 315554
                                                                    Berrien CC: 2012-001138-FH
  JEREMY LEE SLITER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion to add issues is GRANTED. The application for
  leave to appeal the May 14, 2013 order of the Court of Appeals is considered, and it is
  DENIED, because the defendant has failed to meet the burden of establishing entitlement
  to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2014
         h0122
                                                                               Clerk